               UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

WALTER MERCED-NIEVES,                   :   3:17-cv-1412
                                        :
            Petitioner                  :
                                        :
      vs.                               :   Hon. John E. Jones III
                                        :
WALTER J. BALTAZAR,                     :
                                        :
            Respondent                  :

                                    ORDER

                                  April 9, 2019

       NOW THEREFORE, in accordance with the Memorandum issued on

today’s date, it is hereby ORDERED that:

      1. The above captioned petition for a writ of habeas corpus, filed pursuant
         to 28 U.S.C. § 2241 (Doc. 1), is DISMISSED for lack of jurisdiction.

      2. The Clerk of Court is directed to CLOSE this case.


                                            s/ John E. Jones III
                                            John E. Jones III
                                            United States District Judge
